      Case 2:19-cv-02491-JAR-JPO Document 604 Filed 10/29/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


 In re: CCA Recordings                             Case No. 19-cv-2491-JAR-JPO
 2255 Litigation,

                Petitioners,                       (This Document Relates to All Cases.)

 v.

 United States of America,

                Respondent.

 GOVERNMENT’S MOTION FOR CLARIFICATION AND/OR RECONSIDERATION

       The government respectfully requests clarification and/or reconsideration of the Court’s

order permitting petitioners whose Sixth Amendment claims are based on audio recordings to

submit a declaration on the topic of waiver rather than respond to the government’s approved

discovery requests, and its rulings on the government’s requests for discovery related to its

procedural-default and time-bar defenses. (Doc. 588 at 38-39, 41-43, 59.)

       I.      Relevant Background

       Under this umbrella case, the Court has consolidated roughly 100 petitions filed under 28

U.S.C. § 2255 in which the petitioners ask the Court to vacate their convictions and dismiss their

charges with prejudice, or alternatively to reduce their sentences by half. The petitioners claim

that the government violated their Sixth Amendment rights by obtaining recordings of attorney-

client communications. The majority of the petitions are based on soundless video recordings of

visitor meeting rooms at the detention facility where they were held pending trial, which the U.S.

Attorney’s Office for the District of Kansas obtained as part of a contraband-smuggling

investigation. Some of the claims are based on recordings of telephone calls petitioners made to

their attorneys from the detention facility after receiving warnings that the calls may be recorded.
     Case 2:19-cv-02491-JAR-JPO Document 604 Filed 10/29/20 Page 2 of 13




       On January 17, 2019, petitioner Petsamai Phommaseng filed his first motion for leave to

conduct discovery. (Phommaseng, No. 15-cr-20020-JAR-5, Doc. 584.) The government

strenuously objected to his requests on the grounds that most of them were not related to his

Sixth Amendment claims and because the requests were overly broad and unduly burdensome.

(Phommaseng Doc. 593 at 33-55.) In response to Phommaseng’s petition, the government

submitted affidavits by the lead prosecutor on his cases and agents involved in his case stating

that when Phommaseng was sentenced on August 16, 2017, they were not aware that

Phommaseng’s meetings with his attorney at Corrections Corporation of America (“CCA”), now

CoreCivic, had been recorded and did not view any such recordings. (Phommaseng Docs. 597-1

through 597-5.) The affidavits also state that neither the lead prosecutor nor the agents involved

were aware that any audio recordings of telephone calls made by Phommaseng from CCA

contained communications between Phommaseng and his attorney. (Id.) On February 24, 2020,

the Court granted in large part Phommaseng’s first motion for leave to conduct discovery, over

the government’s objections and notwithstanding the affidavits already on file, which

contradicted Phommaseng’s unsworn allegations. (Doc. 79.) The finding of good cause in that

order was the basis for Phommaseng’s subsequent discovery requests (see Doc. 126), as well as

one request by petitioner Mamoudou Kaba (see Doc. 96).

       On May 4, 2020, the government filed a motion for leave to serve discovery under Rule 6

of the Rules Governing Section 2255 Proceedings and the procedure the Court had previously

established. (Doc. 139.) Among the discovery requests the government sought leave to serve

were interrogatories (“ROGs,” Doc. 139-1), requests for production of documents (“RFPs,” Doc.

139-2), and requests for admissions (“RFAs,” Doc. 139-3) on various topics. One topic on

which the government sought leave to serve discovery was whether a petitioner had a reasonable



                                                 2
     Case 2:19-cv-02491-JAR-JPO Document 604 Filed 10/29/20 Page 3 of 13




expectation of confidentiality in the calls she or he placed from CCA. Specifically, the discovery

requests related to that topic are: ROGs 12-15, 17-20 (Doc. 139-1 at 10-14); RFPs 11-15 (Doc.

139-2 at 5-6); and RFAs 1-7 (Doc. 139-3 at 2-4). The government also sought leave to serve

discovery on the topic of when each petitioner became aware of the basis for her or his Sixth

Amendment claim, which is essential to determining whether the petitioners’ claims have been

procedurally defaulted or are time barred. Specifically, the discovery requests related to that

topic are: ROGs 12-15, 17-20, and 22-23 (Doc. 139-1 at 10-14), and RFPs 4, 11-15, and 18-19

(Doc. 139-2 at 4-6).

       The Court concluded that “information relative to waiver is pertinent to the government’s

defense that petitioners cannot meet the ’protected attorney-client communication’ element of

their Sixth Amendment claims,” and the Court “reject[ed] petitioners’ argument that the

government has not established good cause to conduct discovery on this issue.” (Doc. 225 at

13.) To the extent the petitioners raised objections to the above-listed discovery requests, Chief

Magistrate Judge O’Hara rejected those objections and permitted the government to serve

discovery on the topics of waiver and the government’s procedural-default and time-bar

defenses. (Doc. 230 at 12, 16, 18-22.)

       Petitioners asked the Court to review Judge O’Hara’s decision granting in part the

government’s Rule 6 motion and authorizing it to serve most of its proposed discovery requests.

(Doc. 354.) The Court found that both its earlier order (Doc. 225) and Judge O’Hara’s order

(Doc. 230) failed to apply the correct good-cause test. (Doc. 588 at 35.) Therefore, the Court

reconsidered whether the government had shown good cause for discovery on a number of

topics, including waiver of the attorney-client privilege at the time of the telephone-call

recordings and the government’s procedural-default and time-bar defenses. (Id. at 37-39.) The



                                                  3
      Case 2:19-cv-02491-JAR-JPO Document 604 Filed 10/29/20 Page 4 of 13




Court concluded that “the government ha[d] demonstrated good cause for discovery on the topic

of whether a petitioner had a reasonable expectation of confidentiality under the circumstances.”

(Id. at 42.) 1 But “instead of requiring petitioners to respond to the government’s proposed

discovery” on the topic of waiver (ROGs 12-15 and 17-20; RFPs 11-15 and RFAs 1-7), the

Court sua sponte directed petitioners to “supplement the record under Rule 7 and provide

declarations.” (Id. at 43.) The Court stated:

            [P]etitioners with claims involving audio recordings of phone calls from CCA
            will be expected to supply a sworn statement setting forth the factual details
            in support of their assertion that the phone calls meet the “protected attorney-
            client communication” element of their claims. This sworn statement . . .
            should specifically address each call detailed in the PLs including, but not
            limited to, details addressing the government’s waiver argument as set forth
            in its responses.

(Id. at 59.)

        With respect to the government’s discovery requests related to its procedural-default and

time-bar defenses, the Court sustained the “petitioners’ objection . . . on the topic of procedural

defenses,” at least in part because it “intend[ed] to order petitioners to supplement the record

under Rule 7 of the Rules Governing Section 2255 Proceedings.” (Id. at 39.)

        II.       Standard for Reconsideration

        Pursuant to Local Rule 7.3(b), a motion for reconsideration of a non-dispositive order,

must be based on: “(1) an intervening change in controlling law; (2) the availability of new

evidence; or (3) the need to correct clear error or prevent manifest injustice.” D. Kan. Local

Rule 7.3(b). “A losing party should not use a motion for reconsideration as a vehicle to rehash

arguments previously considered and rejected.” Voelkel v. Gen. Motors Corp., 846 F.Supp.




        1
         However, the Court denied discovery on the topic of “after-the-fact disclosures,”
finding that the government failed to satisfy the good-cause test. (Id.)
                                                    4
     Case 2:19-cv-02491-JAR-JPO Document 604 Filed 10/29/20 Page 5 of 13




1482, 1483 (D. Kan. 1994). In part, the government seeks clarification of the Court’s order

(Doc. 588), but to the extent the government seeks reconsideration, it does so to correct clear

error and to prevent manifest injustice.

       III.    Argument

               A.      The government’s discovery requests with respect to waiver

       The government respectfully seeks clarification and/or reconsideration of the Court’s

order, which, while finding that the government established good cause under Rule 6(a) of the

Rules Governing Section 2255 Proceedings on the topic of a petitioner’s reasonable expectation

of confidentiality in calls made from CCA, did not order the petitioners to respond to any of the

government’s discovery requests on this topic. The relevant requests are ROGs 12-15 and 17-20,

RFPs 11-15, and RFAs 1-7. (Docs. 139-1 through 139-3.) 2 Instead, the Court directed each

petitioner asserting an audio claim to file a declaration addressing the waiver argument the

government makes in its § 2255 responses. (Doc. 588 at 59.)

       In doing so, the Court clearly erred for at least three reasons. First, and most

fundamentally, the Court clearly erred by finding that the government has good cause to serve

certain discovery requests, but then effectively denying the government leave to serve the

requests by relieving the petitioners of any obligation to respond to the proposed requests. Rule

6(a) of the Rules Governing Section 2255 Proceedings states that “good cause” is the standard

for obtaining leave to serve discovery. And the Court itself has said, in ruling on Phommaseng’s

first motion for leave to serve discovery, that a “court abuses its discretion by denying discovery


       2
         Prior to filing this motion for reconsideration, the government conferred with the FPD
regarding discovery petitioners planned to provide to the government. The FPD advised that the
petitioners will respond to a number of the government’s discovery requests, but that they do not
intend to respond to ROGs 12-15 and 17-20, RFPs 11-15, and RFAs 1-7.


                                                 5
     Case 2:19-cv-02491-JAR-JPO Document 604 Filed 10/29/20 Page 6 of 13




once a good-cause showing is made since ‘it is the duty of the court to provide the necessary

facilities and procedures for an adequate inquiry.’” (Phommaseng Doc. 608 at 18 (quoting Bracy

v. Gramley, 520 U.S. 899, 908-09 (1997)).) Under the Rule 6 standard and the analysis the

Court has applied to the petitioners’ discovery requests, the government asks the Court to require

the petitioners to respond to the government’s discovery requests related to waiver, which are

listed above.

       Second, the Court clearly erred by vacating Judge O’Hara’s decision granting the

government leave to serve these requests without reason. The government understands that the

Court has now decided to apply a different good-cause standard than the one it and Judge O’Hara

applied when initially considering the government’s motion for leave to serve discovery, but the

Court has now found that the government has satisfied the new good-cause standard as to its

requests regarding waiver related to petitioners’ call claims. There is no reason, then, to vacate

Judge O’Hara’s decision requiring the petitioners to respond to the government’s proposed

discovery requests. Where, as here, a party seeks review of a non-dispositive pretrial matter, the

district court applies a “deferential standard by which the moving party must show that the

magistrate judge’s order is ‘clearly erroneous or contrary to the law.’” Fish v. Kobach, No. 16-

2105, 2017 WL 1929010, at *2 (D. Kan. May 10, 2017) (quoting First Union Mortg. Corp. v.

Smith, 229 F.3d 992, 995 (10th Cir. 2000)). Given that the Court has affirmed Judge O’Hara’s

decision with respect to whether the government can serve the proposed discovery requests, there

appears to be no basis for determining that his directing the petitioners to respond to the

discovery requests was clearly erroneous or contrary to law.

       Third, if the reason for relieving the petitioners of the obligation to respond to the

government’s discovery requests is rooted in the Court’s discretion to limit discovery requests to



                                                 6
     Case 2:19-cv-02491-JAR-JPO Document 604 Filed 10/29/20 Page 7 of 13




those that are “appropriately narrow” under Rule 6(b) (see Phommaseng Doc. 608 at 18), the

Court provided no explanation for why the government’s requests were not appropriately

narrow, or why an affidavit from the petitioners would be an appropriate means of responding to

the government’s requests, especially in light of the fact that the government had submitted

affidavits in response to Phommaseng’s petition that responded to (and obviated) many of the

discovery requests this Court later granted him leave to serve. Even if an affidavit were an

appropriate means of responding to the government’s interrogatories and requests for admission,

the government submits that an affidavit cannot substitute for the documents the government

requested in its requests for production.

       In any event, by failing to even consider and apply Rule 6(b), the Court clearly erred.

The government has established that its requests on the waiver issue are relevant and

appropriately narrow. (Doc. 139 at 4-5; Doc. 180 at 1-4; Doc. 410 at 5-6, 23, 27.) Judge O’Hara

agreed. (Doc. 230 at 12, 16, 18-22.) The government requests that the Court reconsider its

decision and direct the petitioners asserting audio claims to respond to the government’s

discovery requests on that topic—ROGs 12-15 and 17-20; RFPs 11-15; and RFAs 1-7.

       If the Court intended that the petitioners respond to the government’s ROGs 12-15 and

17-20, as well as RFAs 1-7, in the sworn statement discussed on page 59 of the Court’s order,

the government respectfully asks that the Court enter an order making that clear. The

government does not object to this procedure, as long as each petitioner provides a separate

sworn statement that identifies the request number for each discovery request (ROGs 12-15 and

17-20, and RFAs 1-7), and provides a separate response to each request.

       In addition, the government requests that the Court direct the petitioners to respond to

RFPs 11-15, by providing responsive documents, as that term is defined in the government’s



                                                7
     Case 2:19-cv-02491-JAR-JPO Document 604 Filed 10/29/20 Page 8 of 13




request for production of documents (Doc. 139-2 at 3). The sworn statement that the Court

directed the petitioners to submit on the issue of waiver (Doc. 588 at 59, 61) is insufficient to

satisfy the government’s discovery requests on the topic of waiver and should not serve as a

substitute for the discovery that the government is entitled to serve. The affidavits of prosecutors

that the government submitted with each § 2255 response did not release the government from

its obligation to produce discovery on topics addressed by the prosecutors in their affidavits (e.g.,

whether they watched or listened to recordings between the petitioner and counsel that took

while the petitioner was detained at CCA). Similarly, a petitioner’s sworn statement on the topic

of waiver is not a substitute for the discovery the government has requested on this topic.

               B.      The government’s discovery requests with respect to its procedural-
                       default and time-bar defenses

       With respect to the government’s discovery requests regarding its procedural-default and

time-bar defenses, the government respectfully requests clarification regarding what the

petitioners must provide “to supplement the record under Rule 7 of the Rules Governing Section

2255 Proceedings” with respect to these defenses. (Doc. 588 at 39.) The only directive to the

petitioners to supplement the record in response to the government’s discovery requests states

that “petitioners asserting audio recording claims shall supplement the record with affidavits on

the issue of waiver as set forth above.” (Doc. at 61.) That directive does not mention or appear

to have any relation to the government’s discovery requests related to its procedural-default and

time-bar defenses. Therefore, the government respectfully requests that the Court clarify what it

meant when it said that if “any further evidence is needed on” the government’s procedural-

default and time-bar defenses, it “intends to order petitioners to supplement the record under

Rule 7 of the Rules Governing Section 2255 Proceedings.” (Doc. 588 at 39.)




                                                  8
     Case 2:19-cv-02491-JAR-JPO Document 604 Filed 10/29/20 Page 9 of 13




       However, anything less than requiring each petitioner to respond to the government’s

proposed discovery requests regarding its procedural-default and time-bar defenses would be

clear error. Even under the Court’s new good-cause standard, under which the Court places

greater emphasis on identifying evidence that indicates that information supporting the

government’s allegations likely exists (Doc. 588 at 35), the government has shown good cause.

As the Court notes, the government has set forth in its responses to the petitions the publicly

available facts that indicate the petitioners and/or their counsel knew or should have known of

the basis of the petitioners’ Sixth Amendment claims more than a year before their petitions were

filed. This is more than sufficient to show that the petitioners have additional evidence that

indicates when they knew or should have known the factual basis for their claims. The Court

suggests that because the government provided this information after it filed its motion for leave

to serve discovery that it should be ignored. (See Doc. 588 at 38.) But the Court did not ignore

the declarations attached to the petitioners’ replies after the government filed its motions

challenging their privilege logs as being deficient in part because they lacked sworn statements

by defense counsel. (Id. at 24.) Instead, the Court accepted those declarations as satisfying the

petitioners’ clear obligation to provide them with the privilege logs earlier. The Court should

afford the government the same treatment.

       The Court also stated that the publicly available information the government relied on to

support its procedural-default and time-bar defenses in its responses “belie[s] the government’s

request that discovery is needed in order to respond to petitioners’ claims.” (Id. at 38.) This

criticism, however, is in tension with the new good-cause standard the Court adopted, which

places additional emphasis on producing evidence that the information the government seeks is

likely to exist. It also puts the government in a Catch-22, requiring the government to provide



                                                 9
     Case 2:19-cv-02491-JAR-JPO Document 604 Filed 10/29/20 Page 10 of 13




evidence that indicates the information it seeks to support its allegations exists in order to

comply with the Court’s good-cause standard, but then denying the government’s requests

because it produced the information. More problematic still is the fact that the petitioners,

through their counsel, have developed evidence related to the petitioners’ claims for years, and

yet the seven productions totaling nearly 30 gigabytes of information the government had

already provided (see Doc. 540 at 8), did not bar any of the petitioners’ proposed discovery

requests.

       As stated above, if the Court intended that the petitioners respond to the government’s

ROGs 12-15, 17-20, and 22-23 in the sworn statement discussed on page 59 of the Court’s order,

the government respectfully asks that the Court enter an order making that clear. The

government does not object to this procedure, as long as each petitioner provides a separate

sworn statement that identifies the request number for each discovery request (ROGs 12-15, 17-

20, and 22-23), and provides a separate response to each request.

       In addition, for the same reasons stated above, the government requests that this Court

direct the petitioners to respond to RFPs 4, 11-15, and 18-19, by providing responsive

documents, as that term is defined in the government’s request for production of documents

(Doc. 139-2 at 3). The sworn statement that this Court directed the petitioners to submit on the

issue of waiver (Doc. 588 at 59, 61) is insufficient to satisfy the government’s discovery requests

related to its procedural-default and time-bar defenses and should not serve as a substitute for the

discovery that the government is entitled to serve.

       At the very least, every petitioner whose judgment of conviction became final more than

one year before their petition was filed should be required to “explain why the one-year statute of

limitations as contained in 28 U.S.C. § 2255 does not bar [their] motion.” Form, Motion to



                                                 10
     Case 2:19-cv-02491-JAR-JPO Document 604 Filed 10/29/20 Page 11 of 13




Vacate Set Aside or Correct Sentence by a Person in Federal Custody (28 USC 2255),

http://ksd.uscourts.gov/wp-content/uploads/2015/10/Motion-to-Vacate-Set-Aside-or-Correct-

Sentence-by-a-Person-in-Federal-Custody-28-U.S.C.-2255.pdf. This is required by both Rule

2(c) of the Rules Governing Section 2255 Proceedings and by Local Rule 9.1(a). Yet most if not

all petitioners who filed their petition more than one year after their judgment of conviction

became final have not provided such a statement.

                                           Conclusion

       The government respectfully requests that the Court clarify and/or reconsider its order

(Doc. 588) as set forth above.



                                                  Respectfully submitted,

                                                  s/ Stephen R. McAllister
                                                  Stephen R. McAllister, #15845
                                                  United States Attorney
                                                  District of Kansas
                                                  500 State Ave., Suite 360
                                                  Kansas City, KS 66101
                                                  Tel: (913) 551-6730
                                                  stephen.mcallister@usdoj.gov

                                                  s/ Duston J. Slinkard
                                                  Duston J. Slinkard, #21294
                                                  First Assistant United States Attorney
                                                  District of Kansas
                                                  444 SE Quincy, Suite 290
                                                  Topeka, KS 66683-3592
                                                  Tel: (785) 295-2850
                                                  Fax: (785) 295-2853
                                                  duston.slinkard@usdoj.gov

                                                  s/ Carrie N. Capwell
                                                  Carrie N. Capwell, #78677
                                                  Assistant United States Attorney
                                                  District of Kansas
                                                  500 State Ave., Suite 360

                                                11
Case 2:19-cv-02491-JAR-JPO Document 604 Filed 10/29/20 Page 12 of 13




                                  Kansas City, KS 66101
                                  Tel: (913) 551-6730
                                  Fax: (913) 551-6541
                                  carrie.capwell@usdoj.gov


                                  Attorneys for the United States in the
                                  consolidated cases except for
                                  DeHaven v. United States, No. 18-cv-2474,
                                  Mebane v. United States, No. 18-cv-2413,
                                  Wright v. United States, No. 19-cv-2400




                                 12
    Case 2:19-cv-02491-JAR-JPO Document 604 Filed 10/29/20 Page 13 of 13




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 29, 2020, the foregoing was electronically filed with the

Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing to

all counsel of record in the above-captioned case.


                                             s/ Carrie N. Capwell




                                                13
